


Execution

EXHIBIT 10.3

AMENDMENT NUMBER ONE
to the
MASTER LOAN REPURCHASE AGREEMENT
Dated as of May 30, 2013
among
ZFC TRUST
and
CITIBANK, N.A.

     This AMENDMENT NUMBER ONE (this “Amendment Number One”) is made this 23rd
day of May, 2014, between ZFC TRUST (“Seller”) and CITIBANK, N.A. (“Buyer”), to
the Master Repurchase Agreement, dated as of May 30, 2013, among Seller and
Buyer, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

     WHEREAS, Seller and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

     WHEREAS, as of the date hereof, Seller represents to Buyer that Seller is
in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

          SECTION 1. Amendments. Effective as of May 23, 2014, the Agreement is
hereby amended as follows:

          (a) Section 2 of the Agreement is hereby amended by adding the
definitions of "Basel III", "Dodd-Frank Act" and "Official Body" in the
appropriate alphabetical order as follows:

     “Basel III” means “A Global Regulatory Framework for More Resilient Banks
and Banking Systems” developed by the Basel Committee on Banking Supervision (or
any successor or similar authority), initially published in December 2010.

     “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Pub. L. No. 111-203 and any successor statute.

     “Official Body” means any central bank or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.

          (b) Section 2 of the Agreement is hereby amended by deleting the
definition of “Termination Date” in its entirety and replacing it with the
following:

“Termination Date” shall mean May 22, 2015, or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

Exh. 10.3-1

--------------------------------------------------------------------------------




          (c) Section 3(j) of the Agreement is hereby amended by deleting the
penultimate paragraph in its entirety and replacing it with the following:

"If the Buyer shall have determined that either (i) the adoption of or any
change in any Requirement of Law (other than with respect to any amendment made
to the Buyer’s certificate of incorporation and by-laws or other organizational
or governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Buyer or any corporation controlling
the Buyer with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority or Official Body
made subsequent to the date hereof; or (ii) compliance by Buyer or any
corporation controlling Buyer with: (x) any directive or request from any
Governing Authority or Official Body (whether or not having the force of law)
imposed after the date hereof or (y) the requirements of, whether such
compliance is commenced prior to or after the date hereof, any of (a) Basel III
or (b) the Dodd-Frank Act, or any existing rules, regulations, guidance,
interpretations or directives from the United States bank regulatory agencies
relating to Basel III or the Dodd-Frank Act; shall have the effect of reducing
the rate of return on the Buyer’s or such corporation’s capital to a level below
that which the Buyer or such corporation (taking into consideration the Buyer’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by the Buyer to be material to the extent Buyer or such corporation
determines such increase in capital to be attributable to the existence of the
obligations or agreements of Buyer hereunder, then from time to time, Seller
shall, upon notice from Buyer of such additional amounts, promptly pay to the
Buyer such additional amount or amounts as will thereafter compensate the Buyer
for such reduction that was incurred by Buyer within ninety (90) days of Buyer’s
notice thereof; provided, that any such determination under this Section 3(j)
shall be consistent with determinations made by Buyer in respect of similar loan
facilities."

          SECTION 2. Fees and Expenses. Seller agrees to pay to Buyer all
reasonable out of pocket costs and expenses incurred by Buyer in connection with
this Amendment Number One (including all reasonable fees and out of pocket costs
and expenses of the Buyer’s legal counsel).

          SECTION 3. Representations. Each Seller hereby represents to Buyer
that as of the date hereof, Seller is in full compliance with all of the terms
and conditions of the Agreement and each other Program Document and no Default
or Event of Default has occurred and is continuing under the Agreement or any
other Program Document.

          SECTION 4. Governing Law. THIS AMENDMENT NUMBER ONE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED
IN SUCH STATE.

          SECTION 5. Counterparts. This Amendment Number One may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Exh. 10.3-2

--------------------------------------------------------------------------------




          SECTION 6. Limited Effect. Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

Exh. 10.3-3

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number One
to be executed and delivered by their duly authorized officers as of the day and
year first above written.

ZFC TRUST (Seller)     By:  /s/ Michael F. Szymanski   Name: Michael F.
Szymanski Title: Authorized Signatory     CITIBANK, N.A. (Buyer)     By: /s/
Susan Mills   Name: Susan Mills Title: Vice President


Exh. 10.3-4

--------------------------------------------------------------------------------